DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant did not traverse the official notice taken that operating multiple encoders in parallel to increase coding efficiency was notoriously well known to those of ordinary skill in the art at the time to effective filing. This is taken as an admission of the facts herein, see MPEP 2144.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,735,739. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application includes the phrase “a metadata trend”, which is obvious in view of the claimed invention found in U.S. Patent No. 10,735,739. Said patent implies determining said trend, as the third bit rate determined is based on the second bit rate which was in turn determined using the first bit rate. See below.
Outstanding application 16/918,119 claim 1 (wherein claims 8 and 15 contain the same limitations, and refer to an apparatus and non-transitory computer readable medium, respectively)
U.S. Patent No. 10,735,739 claim 1 (and dependent claim 7 wherein indicated)
A method comprising:
A method comprising:

receiving, by a computing device, metadata indicative of encoding of a media content item at a first resolution and a first bitrate;
receiving, by the computing device, second metadata indicative of encoding of the media content item at a second resolution and a second bitrate; and
determining, based on a quality of the encoding of the media content item at the first resolution and the first bitrate, to encode the media content item at a second resolution, wherein the second resolution is higher than the first resolution;
based on a quality of the encoding of the media content item at the second resolution and the second bitrate satisfying a threshold: determining, based on the first metadata and the second metadata, a metadata trend corresponding to the media content item; determining, based on the metadata trend, a third bitrate for encoding a the media content item at a third resolution; and
(claim 7) determining, based on second metadata indicative of encoding of the media content item at the second resolution and the second bitrate, a third bitrate for encoding the media content item at a third resolution higher than the second resolution; and 
sending, to an encoder, an indication of the third bitrate for encoding of the media content item at the third resolution.
(claim 7) sending the determined third bitrate for encoding the media content item at the third resolution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (2017/0359580, provided by applicant) [Su] in view of Dupuis et al. (2018/0192070) [Dupuis].
Regarding claims 1, 8, and 15, Su discloses a method (paragraph 0014) comprising: receiving, by a computing device, first metadata indicative of encoding of a first media content item at a first resolution and a first bitrate (coding parameters of a first training video, paragraphs 0024 and 0042); 
receiving, by the computing device, second metadata indicative of encoding of a second media content item at a second resolution and a second bitrate (coding parameters of a second training video, paragraphs 0024 and 0042): 
based on a quality of the encoding of the media content item at the second resolution and the second bitrate satisfying a threshold, determining, based on the first metadata and the second metadata, a metadata trend corresponding to the media item (paragraph 0043-0045 and 0049): determining, based on the metadata trend, a third bitrate for encoding a third media content item at a third resolution (paragraph 0048); and
sending, to an encoder, an indication of the third bitrate for encoding of the third media content item at the third resolution (paragraph 0054).

In an analogous art, Dupuis teaches applying encoding parameters to multiple versions of the same media content item at different dimensions (paragraphs 0020-0022) to provide the same media content item in different resolutions for different client devices (such as 4K to HD, paragraph 0167).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Su to include the first, second, and third media content items are the same media content item, as suggested by Dupuis, for the benefit of providing the same media content item in different resolutions for different client devices.

Regarding claims 2, 9, and 16, Su and Dupuis disclose the method, apparatus, and computer readable medium of claims 1, 8, and 15, further comprising: determining, based on third metadata indicative of encoding of the media content item at the third resolution and the third bitrate, a fourth bitrate for encoding the media content item at the third resolution; and sending an indication of the fourth bitrate for encoding the third media content item at the third resolution (coding for different service tiers, Su paragraphs 0020 and 0055).

Regarding claims 3, 10, and 17, Su and Dupuis disclose the method, apparatus, and computer readable medium of claims 1, 8, and 15, further comprising: determining, based on third metadata indicative of encoding of the media content item at the third resolution and the third bitrate, that a quality of the media content item encoded at the third resolution and the third bitrate is not optimized; and sending, based on the determining that the quality of the media content item encoded at the third resolution and the third bitrate is not optimized, an 

Regarding claims 4, 11, and 18, Su and Dupuis disclose the method, apparatus, and computer readable medium of claims 1, 8, and 15, further comprising: determining, based on third metadata indicative of encoding of the media content item at the third resolution and the third bitrate, that a quality of the media content item encoded at the third resolution and the third bitrate is optimized; and sending, based on the determining that the quality of the media content item encoded at the third resolution and the third bitrate is optimized, an indication of a new bitrate for encoding the media content item at a fourth resolution higher than the third resolution (repeat for each tier of service, Su paragraph 0056).

Regarding claims 5, 12, and 19, Su and Dupuis disclose the method, apparatus, and computer readable medium of claims 1, 8, and 15, further comprising: determining, based on third metadata indicative of encoding of the media content item at the third resolution and the third bitrate, that a quality of the media content item encoded at the third resolution and the third bitrate is not optimized; and sending, based on the determining that the quality of the third media content item encoded at the third resolution and the third bitrate is not optimized, an indication of a lower bitrate for encoding the third media content item at the third resolution (multi-pass technique, Su paragraph 0060).

Regarding claims 6, 13, and 20, Su and Dupuis disclose the method, apparatus, and computer readable medium of claims 1, 8, and 15, but fail to disclose sending, to a second encoder different from the encoder, and based on third metadata indicative of encoding of the 
Examiner takes official notice that operating multiple encoders in parallel to increase coding efficiency was notoriously well known to those of ordinary skill in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method, apparatus, and computer readable medium disclosed by Su to include sending, to a second encoder different from the encoder, and based on third metadata indicative of encoding of the third media content item at the third resolution and the third bitrate, an indication to encode the third media content item, providing the benefit of increasing coding efficiency by applying additional hardware.

Regarding claims 7 and 14, Su and Dupuis disclose the method and apparatus of claims 1 and 8, further comprising: determining, based on third metadata indicative of encoding of the media content item at the third resolution and the third bitrate, a fourth bitrate for encoding the media content item at a fourth resolution higher than the third resolution; and sending the fourth bitrate for encoding the media content item at the fourth resolution (applying the multi-pass technique for each tier of service, Su paragraphs 0056 and 0060).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421